MEMORANDUM ***
Amoldo Quihui appeals his sentence for conspiracy to distribute marijuana in violation of 21 U.S.C. § 846. Quihui alleges that the district court erroneously enhanced his sentence for obstruction of justice. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we AFFIRM. Because the parties are familiar with the factual and procedural history of the case, we do not recount it here except as necessary to explain our decision.
Quihui argues that his conduct did not constitute obstruction because it did not actually hinder the investigation. Quihui relies on this Court’s decision in a previous case that a sentence enhancement for obstruction of justice was inappropriate where the defendant gave a false name and false identification cards to law enforcement at the time of arrest, but those acts did not significantly hinder the investigation. United States v. Solano-Godines, 120 F.3d 957, 965 (9th Cir.1997). Quihui, however, attempted to pay a witness to lie to police during their investigation so that he would not be apprehended. Rather than falling under our precedent of Solano-Godines, Quihui’s case is governed by our decision in United States v. Atkinson, 966 F.2d 1270 (9th Cir.1992). There, we found the district court did not err by enhancing a sentence for obstruction where the defendant instructed witnesses to lie to federal agents during the investigation. Id. at 1277. The district court here did not err by characterizing Quihui’s conduct as obstruction and enhancing Quihui’s sentence accordingly.
AFFIRMED.

 ThiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.